Case 1:20-cv-21062-CMA Document 6 Entered on FLSD Docket 03/16/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 20-21062-CIV-ALTONAGA/Goodman

 DOUG LONGHINI,

        Plaintiff,
 v.

 HESS RETAIL STORES, LLC; et al.,

       Defendants.
 _________________________________/

                      ORDER REQUIRING SCHEDULING REPORT
                     AND CERTIFICATES OF INTERESTED PARTIES 1

        The parties are directed to prepare and file a joint scheduling report, as required by Local

 Rule 16.1, by April 15, 2020.          In addition, by April 15, 2020, the parties, including

 governmental parties, must file certificates of interested parties and corporate disclosure

 statements that contain a complete list of persons, associated persons, firms, partnerships, or

 corporations that have a financial interest in the outcome of this case, including subsidiaries,

 conglomerates, affiliates, parent corporations, and other identifiable legal entities related to a

 party. Throughout the pendency of the action, the parties are under a continuing obligation to

 amend, correct, and update the certificates.

        DONE AND ORDERED in Miami, Florida, this 13th day of March, 2020.



                                                           _________________________________
                                                           CECILIA M. ALTONAGA
                                                           UNITED STATES DISTRICT JUDGE
 cc:    counsel of record




        1
            The parties must not include Judge Altonaga and U.S. Magistrate Judge Goodman as interested
 parties unless they have an interest in the litigation.
